Citation Nr: 0031486	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  99-11 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with a right lower lobectomy 
secondary to nicotine dependence.  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1954.  



This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran seeks service connection for COPD with a right 
lower lobectomy secondary to claimed service related nicotine 
dependence.  However, to date there is no medical evidence of 
record indicating that such is the case.  In regard to his 
tobacco products use, the veteran executed a Tobacco Use 
Questionnaire in April 1998; however, it contains alterations 
of the entries for pre-service, in-service and post service 
amount used per day.  

In a September 1998 rating decision the RO denied the 
veteran's claim as not well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  The RO determined that the veteran 
failed to submit evidence establishing any relationship 
between COPD status post right lower lobectomy and nicotine 
dependence or any other disease or injury during active 
service.  The RO notified the veteran that he must submit 
evidence demonstrating a causal relationship in order to well 
ground his claim.  

The new law with respect to the duty to assist has eliminated 
the requirement that a claim be well grounded before the duty 
to assist can attach.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107); 38 U.S.C.A. 
§ 5107 (West 1991).  

Under the new law, the Secretary is required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A(a)).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5102(b)).  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A(a)(1)-(3)).  

When a law or regulation changes during the pendency of a 
veteran's appeal, the version most favorable to the veteran 
applies, absent congressional (or Secretarial, as 
appropriate) intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  In this case, the veteran's 
claim must be adjudicated without regard as to whether the 
claim is well grounded.  

As part of the assistance outlined above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A(b)).  

In connection with his January 1997 application for 
compensation, the veteran provided written releases for 
private medical treatment records, VA Forms 21-4142, 
including for treatment by: J. Ford, II, M.D., from 1985 to 
the present; St. Joseph Hospital on May 13, 1996; and at 
Kaiser Permanente in August 1993 and 1995.  The veteran 
identified treatment at two private facilities in Denver, 
Colorado, but he did not specify dates of treatment.  

In April 1998, the veteran provided another written releases 
for private medical treatment records, VA Forms 21-4142, for 
treatment by Kaiser Permanente since July 1993, and by Dr. 
Ford from 1984 to 1993.  

In May 1998, the RO obtained treatment records from Kaiser 
Permanente, which are dated from January 1997 to April 1998.  
These records include treatment records from St. Joseph 
Hospital, which are dated in December 1997 and January 1998.  
There is no indication in the evidence that there are no 
further records at this facility.  

In June 1998, the RO obtained medical treatment records from 
Dr. Ford, which are dated from November 1988 to April 1993.  
There is no indication in the evidence that Dr. Ford has no 
further records.  

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A(b)(1)-(3)).  

In April 1998, the RO requested the veteran's service medical 
records from the National Personnel Records Center (NPRC).  
In June 1998, NPRC provided a record from the Office of the 
Surgeon General showing admission in July 1953 for 
conjunctivitis and certified that no other medical records 
were found.   

In his January 1999 Notice of Disagreement, the veteran 
reported having received in-service medical treatment on 
multiple occasions beginning in November 1952, for such 
problems as spitting up blood and congestion.  The veteran 
did not provide complete details of treatment, units assigned 
to, or whether these records support his claim for COPD 
secondary to nicotine dependence.  He also alleged post-
service treatment at the Wadsworth VA Medical Center after 
separation.  Although he did not clearly specify dates of 
treatment, it appears to have been in December 1958.  This 
has not been clarified.  The RO has not attempted to obtain 
service medical records or VA treatment records directly from 
the identified facilities, and the evidence does not show 
that it is reasonably certain that such records do not exist 
or that further efforts to obtain those records would be 
futile.  

Additionally, as part of assisting a claimant, the Secretary 
shall provide a medical examination or obtain a medical 
opinion when there is competent evidence of a current 
disability, there is evidence that the disability or symptoms 
may be associated with service, and the record does not 
contain sufficient medical evidence to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5103A(d)(1)-(2)).  In the present 
case the medical evidence shows that the veteran has chronic 
COPD and he contends it is secondary to nicotine dependence 
that began while he was on active duty and continued until he 
quit smoking in 1983.  The RO has not yet provided the 
veteran a VA medical examination or obtained a medical 
opinion on the issue in this case.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
clarify the dates/periods of treatment at 
Kaiser Permanente, at St. Joseph 
Hospital, at two private facilities in 
Denver, Colorado, and treatment received 
by Dr. Ford.  Based on the different 
statements submitted by the veteran, it 
remains unclear whether all the veteran's 
medical  records have been obtained, as 
explained in the narrative above.  The 
veteran should provide written releases 
for any additional private medical 
records.  The veteran also should be 
asked why he stopped smoking in 1983 and 
to identify approximately when and by 
whom he was first told that he had COPD, 
emphysema, bronchitis or any other 
chronic pulmonary disease, and he should 
authorize the release of the relevant 
medical records if they are not included 
among the other medical records mentioned 
in this remand.  The RO should then 
request any medical records that have not 
yet been obtained.  The RO should 
emphasize to all medical care providers 
contacted that any reports or records, 
such as any new patient histories, 
reflecting the veteran's history of 
tobacco use are particularly relevant and 
should be included.  The RO should also 
request all post-service VA medical 
records from the Wadsworth VA Medical 
Center, to include any from around 1958.

2.  In his January 1999 Notice of 
Disagreement, the veteran reported having 
received in-service medical treatment on 
multiple occasions beginning in November 
1952.  The veteran should provide 
complete details of treatment, the units 
to which he was assigned, and the reports 
of such treatment would support his claim 
for COPD secondary to nicotine 
dependence.  The RO should attempt to 
obtain any additional service medical 
records directly from the identified 
facilities or from the appropriate 
service department facility.  For any 
records that are not available, the RO 
should obtain certification that it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  

3.  After the above development has been 
completed to the extent possible, the 
veteran should be afforded a VA 
examination by a board comprised of a 
psychiatrist and a specialist in 
pulmonary diseases to determine whether 
COPD is the result of nicotine dependence 
and whether the nicotine dependence is 
service related.  The claims folder and a 
separate copy of this remand should be 
made available to both examiners, the 
review of which should be acknowledged in 
the examination reports.  

Both examiners' attention is directed to 
the veteran's April 1998 Tobacco 
Use Questionnaire, which appears to have 
been altered to reflect in-service use of 
"1 or 3" packs of cigarettes per day, 
whereas the original entry appears to 
have been "1 or 2" packs per day.  The 
post service use appears also to have 
been altered, with "3" superimposed on 
white-out.  It should also be noted that 
a St. Anthony Hospital record of 
admission on May 28, 1990, indicates that 
the veteran had a history of smoking 2 to 
3 packs of cigarettes for 40 years, 
preceding service by five years.  It is 
important that the examiners also review 
any tobacco use history that may be 
reflected in records obtained pursuant to 
this remand so that the veteran's memory 
and credibility may be properly assessed.  

The psychiatrist should be asked to 
express an opinion as to whether, the 
veteran meets the criteria necessary to 
diagnose dependence on nicotine as 
defined in the Diagnostic and Statistical 
Manual, 4th ed., and, if so, whether it 
is at least as likely as not that such 
dependence was acquired during the 
veteran's slightly less than two years of 
active service as opposed to his self 
reported seven years of pre-service 
smoking and his almost 20 years history 
of post-service smoking, and if such 
nicotine dependence resulted in the 
continued use of tobacco products after 
service.  This opinion must be based on 
all relevant evidence of record.   

If the veteran is diagnosed with nicotine 
dependence which is determined to have 
been acquired in service and to have 
resulted in the continued use of tobacco 
products after service, he should be 
afforded a special respiratory 
examination by a specialist in pulmonary 
diseases.  The examination report should 
reflect review of the claims folder.  Any 
indicated tests and studies should be 
accomplished.  The examiner should 
diagnose all existing respiratory 
disabilities and determine whether it is 
at least as likely as not used 
permanently worsened any existing 
respiratory disability.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 10 -


